Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-239
                       Lower Tribunal No. 16-32472
                          ________________


                        Jacqueline Archange,
                                  Appellant,

                                     vs.

                       Winn-Dixie Stores, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Max A. Goldfarb, for appellant.

     Kubicki Draper, P.A., and Barbara E. Fox, for appellee.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Perrin v. De Soleil S. Beach Ass’n, 305 So. 3d 598, 599

(Fla. 3d DCA 2020) (“[O]rder enforcing settlement based on nonjury finding

on disputed evidence is reviewed on appeal for competent, substantial

evidence because lower court is in best position to evaluate and weigh

testimony and evidence based upon its observation of bearing, demeanor,

and credibility of witnesses.” (citing Fratangelo v. Coosemans, 264 So. 3d

1079, 1079 (Fla. 3d DCA 2019) (“When the trial court conducts a full

evidentiary hearing on a motion to enforce settlement, ‘[t]he findings of the

trial court, as the trier of fact, come to this court clothed with a presumption

of correctness, and where there is substantial competent evidence to sustain

the actions of the trial court, the appellate court cannot substitute its opinion

on the evidence but rather must indulge every fact and inference in support

of the trial court’s judgment, which is the equivalent of a jury verdict.’”

(quoting Smiley v. Greyhound Lines, Inc., 704 So. 2d 204, 205 (Fla. 5th DCA

1998))))).




                                       2